111 Ga. App. 13 (1965)
140 S.E.2d 289
PAUL
v.
THE STATE.
41114.
Court of Appeals of Georgia.
Decided January 15, 1965.
*14 Marshall L. Fountain, for plaintiff in error.
Carlton G. Matthews, Jr., Solicitor, contra.
EBERHARDT, Judge.
The charge was driving under the influence of intoxicating beverages and the verdict was guilty. Defendant's amended motion for new trial was overruled and he excepts. Held:
1. The general grounds and one of the special grounds are argued on the basis that the State failed to prove that it was "less safe" for the defendant to drive in his condition. See Harper v. State, 91 Ga. App. 456 (86 SE2d 7). One of the police officers testified that the defendant "was weaving back and forth across the road and traveling at a high and reckless rate of speed." This and other testimony relating to the defendant's condition (he was "talking loud and staggering and you could smell alcohol on his breath") was enough to make out the case. It is not necessary that the language "less safe" be used. It is sufficient if the proven facts show it under applicable rules.
2. The remaining special ground assigns error on the failure of the officers to give defendant on his demand the blood test prescribed in Code Ann. § 68-1625, Par. 4. The record fails to support a finding that the defendant made an unqualified demand; rather, it shows that he requested the officers to call a named physician for the test. This the officers did but the doctor stated he was not equipped to give a blood test.
Judgment affirmed. Nichols, P. J., and Pannell, J., concur.